              Case 18-29832           Doc 27-1    Filed 01/22/19            Entered 01/22/19 18:37:00     Desc Service
Label Matrix for local noticing                  PRA Receivables
                                                           List Management,
                                                                   Page 1 LLC
                                                                            of 2                U.S. Bankruptcy Court
0752-1                                           PO Box 41021                                   Eastern Division
Case 18-29832                                    Norfolk, VA 23541-1021                         219 S Dearborn
Northern District of Illinois                                                                   7th Floor
Eastern Division                                                                                Chicago, IL 60604-1702
Tue Jan 22 18:16:22 CST 2019
American Express National Bank                   American Medical Collections                   Amex
c/o Becket and Lee LLP                           4 Westchester Plaza Bldg 4                     Correspondence/Bankruptcy
PO Box 3001                                      Elmsford, NY 10523-1615                        Po Box 981540
Malvern PA 19355-0701                                                                           El Paso, TX 79998-1540


Ann & Robert Lurie                               Armor Systems Corporation                      Blitt and Gaines
Po Box 4051                                      1700 Kiefer Drive                              661 GLENN AVE
Carol Stream, IL 60197-4051                      Suite 1                                        Wheeling, IL 60090-6017
                                                 Zion, IL 60099-5105


Catherine Cook School                            Certified Services Inc                         Childrens Surgical Foundation
226 W Schiller St                                Attn: Bankruptcy Dept                          737 N Michigan Ave. Ste. 1650
Chicago, IL 60610-1808                           1300 N Skokie Highway Suite 103a               Chicago, IL 60611-6748
                                                 Gurnee, IL 60031-2144


Client Servcies                                  Diversified Consultants, Inc.                  Harris & Harris
3451 Harry S Truman Blvd.                        Attn: Bankruptcy                               Att: Bankruptcy
Saint Charles, MO 63301-4047                     Po Box 551268                                  111 West Jackson Blvd. Ste 400
                                                 Jacksonville, FL 32255-1268                    Chicago, IL 60604-4135


Home Depot Credit Services                       ICS Collection Service                         Illinois Department of Revenue
Att. Bankruptcy                                  PO Box 1010                                    PO BOX 64338
PO Box 9001030                                   Tinley Park, IL 60477-9110                     Chicago, IL 60664-0291
Louisville, KY 40290-1030


Illinois Department of Revenue Bankruptcy Se     Internal Revenue Service                       Lincoln Park OBGYN
PO Box 19035                                     c/o Centralized Insolvency Operatio            Po Box 578220
Springfield, IL 62794-9035                       Post Office Box 7346                           Chicago, IL 60657-7303
                                                 Philadelphia, PA 19101-7346


Lionel Girardin                                  Lionel Girardin                                MIDLAND FUNDING LLC
327 Kilpatrick                                   327 Kilpatrick Ave.                            PO BOX 2011
Wilmette, IL 60091-2953                          Wilmette, IL 60091-2953                        WARREN MI 48090-2011



Medical Recovery Specialists                     Midland Funding                                New Penn Financial, LLC d/b/a Shellpoint Mor
Att: Bankrutpcy                                  2365 Northside Dr Ste 300                      c/o Shellpoint Mortgage Servicing
2250 E Devon Ave.                                San Diego, CA 92108-2709                       PO Box 10826
Des Plaines, IL 60018-4519                                                                      Greenville, SC 29603-0826


North River Properties, Inc.                     Northriver Properties                          Physicians Immediate Care
c/o Registered Agent                             c/o Nathaniel Lawrence                         PO Box 8799
35 East Wacker Dr. Ste 650                       2835 N Sheffield St. 232                       Carol Stream, IL 60197-8799
Chicago, IL 60601-2119                           Chicago, IL 60657-9213
              Case 18-29832           Doc 27-1        Filed 01/22/19            Entered 01/22/19 18:37:00           Desc Service
Portfolio Recovery                                   (p)PORTFOLIO RECOVERY
                                                               List    PageASSOCIATES
                                                                               2 of 2LLC                  Quest Diagnostic Center
Po Box 41021                                         PO BOX 41067                                         800 Austin St
Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067                                Evanston, IL 60202-3450



Rush Copley                                          ShellPoint Mortgage                                  Skokie Family Clinic
Att: Bankruptcy                                      Att: Bankruptcy Dept                                 Att: Bankruptcy
PO Box 352                                           55 Beattie Place Ste 110                             8301 Skokie Blvd.
Aurora, IL 60507-0352                                Greenville, SC 29601-5115                            Skokie, IL 60077-2546


State of Illinois                                    Synchrony Bank                                       Thorek Memorial Hosptial
Att: Drivers Facility                                c/o PRA Receivables Management, LLC                  2727 Paysphere Circle
2701 S. Dirksen Parkway                              PO Box 41021                                         Chicago, IL 60674-0027
Springfield, IL 62723-1000                           Norfolk, VA 23541-1021


Transworld Systems Inc.                              (p)US BANK                                           United Recovery Systems
507 Prudential Rd.                                   PO BOX 5229                                          Att: Bankruptcy
Horsham, PA 19044-2308                               CINCINNATI OH 45201-5229                             PO Box 722929
                                                                                                          Houston, TX 77272-2929


Carmen M D’Zela                                      David H Cutler                                       Patrick S Layng
9655 Woods Drive                                     Cutler & Associates, Ltd.                            Office of the U.S. Trustee, Region 11
Skokie, IL 60077-4418                                4131 Main St.                                        219 S Dearborn St
                                                     Skokie, IL 60076-2780                                Room 873
                                                                                                          Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   U.S. Bank National Association                       (d)US Bank/RMS CC
c/o The Home Depot                                   Bankruptcy Department                                Attn: Bankruptcy
POB 41067                                            PO Box 108                                           Po Box 5229
Norfolk VA 23541                                     St. Louis MO 63166-0108                              Cincinnati, OH 45201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)New Penn Financial, LLC d/b/a Shellpoint M        (u)Christopher Pralong                               End of Label Matrix
                                                                                                          Mailable recipients     45
                                                                                                          Bypassed recipients      2
                                                                                                          Total                   47
